Citation Nr: 0912269	
Decision Date: 04/02/09    Archive Date: 04/10/09	

DOCKET NO.  06-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic bilateral 
ankle disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
VARO in Waco, Texas, that denied entitlement to the benefit 
sought.  

A review of the record reveals that by rating decision dated 
in November 2007, service connection for chondromalacia of 
the patella of the right knee and chondromalacia of the 
patella of the left knee was granted.  Disability ratings of 
30 percent each were assigned, effective September 29, 2004.  
With consideration of the bilateral factor, the combined 
disability rating of 60 percent has been in effect since that 
same date.  

For reasons which will be set forth below, the issue is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  The Veteran will be notified should further 
action be required.  


REMAND

A review of the evidence of record reveals that the Veteran 
was seen on several different occasions in service for 
complaints regarding his ankles.  After on                                                                                                                                                                                                                                                                                                                                                         
e such visit in September 1996, he was given Motrin and was 
to return to the clinic should symptoms persist.  In 
October 1996 he complained of left ankle pain after twisting 
the ankle a week before.  Examination found some swelling of 
the left lateral malleolus with some instability.  He was 
given a diagnosis of left ankle sprain.  He was also 
prescribed Motrin and was given an ankle lace-up brace.  

At the time of another visit in April 1988, he complained of 
pain in the right ankle after having twisted it climbing off 
a vehicle.  There was an indication of swelling, but X-ray 
studies were negative for fracture or dislocation.  He was 
given an assessment of ankle sprain.  A gel cast was applied.  
The report of any separation examination is not of record.  

The Veteran has complained of continuing problems with the 
ankle ever since service discharge.  At the time of his 
personal hearing with the undersigned in March 2009, he 
testified that "I've had doctors telling me that the 
ligaments in my ankles have been stretched and that was 
caused by my ankle sprain I had in the military."  There are 
no such statements currently of record.

The post service medical evidence includes a joints 
examination of the Veteran in July 2006.  At that time X-ray 
studies of the ankles were normal.  He was given pertinent 
diagnoses of right ankle arthralgia without arthritis and 
left ankle arthralgia without arthritis.  Arthralgia is 
defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 321 
(1993) (citing Dorland's Illustrated Medical Dictionary 147 
(27th edition 1988)).  The United States Court of Appeals for 
Veterans Claims has stated that pain alone, without a 
diagnosis or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  There is no medical 
evidence which relates any current chronic ankle disability 
to service or to any service-connected disability.  The 
record reveals that service connection was recently granted 
for chondromalacia involving each knee.  The question of 
whether the Veteran might have a disability involving either 
both ankles attributable to the chondromalacia of the knees 
has not been addressed.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  The Veteran should be provided with a 
notification letter pertaining to 
secondary service connection in 
accordance with the provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA).  

2.  The Veteran should be asked to 
provide information with regard to any 
health care professionals or others who 
have knowledge of his reported ankle 
disabilities from the time of separation 
from service until the present.  He 
should be specifically asked when he was 
told by any health care professional that 
any current ankle disability was related 
to his active service or to any service-
connected disability.  Any leads should 
be followed to their logical conclusion.  

3.  All VA treatment records at the VA 
Medical Center in El Paso, Texas, since 
2006 should be obtained and associated 
with the claims folder.  

4.  The Veteran should be accorded a 
comprehensive orthopedic examination for 
the purpose of determining the nature and 
etiology of any disability involving the 
ankles.  All indicated studies should be 
performed.  The claims file and a copy of 
this REMAND must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent, or less likely than not 
(i.e., probability of less than 
50 percent), that any current ankle 
disability is related to the Veteran's 
active service or to his service-
connected chondromalacia involving the 
knees.  Any opinion expressed by the 
examiner should be accompanied by a 
complete rationale.  If the examiner 
cannot provide an opinion without resort 
to speculation, this should be so 
indicated.  

5.  After completion of the above, and 
any other development deemed necessary, 
VA should review the expanded record and 
determine if the benefits sought can be 
granted.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The purpose of this REMAND is to ensure a complete record for 
appellate review and assist the Veteran with the development 
of evidence in connection with his claim.  The Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  The Veteran is advised that failure 
without good cause to report for any scheduled examination 
could result in a denial of his claim.  38 C.F.R. § 3.655 
(2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



